Title: To Thomas Jefferson from Étienne Lemaire, 17 August 1802
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Monsieur
            Washington Sity aoux du 17 1802
          
          Jespair que la presente Resûe vous trouvaira En bonne Senté, je resûe, vôtre, honorable lettre le 16—datée du 13 ausitôt, Je me sui, Enpraicé, d’avoir l’honneur di repondre. Monsieur Je fait venir, le pompié pour examiner la pompe de la maison, il, ma promit de la mettre En bonne ordre,—Monsieur, le paûvre, petit Enfant asnet est Mor le 14. du Courant, mais je vous asur que le Bon dieux, lui a, Rendue, un grand Service ainsi qua Sa mer, vûe qui l’aurait Eté infirme, toute Sa vie. Monsieur toute la, famille Son joint a moi pr. vous fair Mille, remerciment, il, se porte toute, tres, bien—
          Monsieur Je fini avecque, toute latachement possible. Je Sui, votre, tres afectionné Serviteur,
          
            E Lemaire
          
          
          EDITORS’ TRANSLATION
          
            Sir
            Washington City, 17 Aug. 1802
          
          I hope this mail finds you in good health. I received on the 16th your honorable letter, dated the 13th, and hasten to have the honor of replying. Sir, I brought in the pump man to examine the pump at the house. He promised to get it back in working order. Sir, the poor little child Asnet died on the 14th of this month, but I assure you that the good Lord rendered a great service to him and to his mother, since he would have been infirm all his life. My family joins me in sending you a thousand thanks, Sir. They are all well.
          I conclude, Sir, with all possible fidelity. I am your very devoted Servant.
          
            E Lemaire
          
        